— In an action, inter alia, to recover damages for fraud, the defendants appeal from so much an order of the Supreme Court, Westchester County (Loehr, J.), entered April 12, 2011, as denied their cross motion to disqualify nonparties Jonathan E Vuotto and Riker, Danzig, Scherer, Hyland & Perretti, LLE as counsel for the plaintiff in this action.
*826Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying the defendants’ cross motion to disqualify Jonathan E Vuotto and his law firm, Riker, Danzig, Scherer, Hyland & Perretti, LLP as counsel for the plaintiff in this action (see Light v Light, 64 AD3d 633, 635 [2009]; Hudson Val. Mar., Inc. v Town of Cortlandt, 54 AD3d 999, 1000-1001 [2008]; see also Magnus v Sklover, 95 AD3d 837, 838 [2012]). Skelos, J.E, Dickerson, Hall and Roman, JJ, concur.